 

Case 7:18-cv-11668-VB Deewment 69 Filed 07/30/21 Page 1 of 1
Copies, Gaiesh axed ~ | [30 jus i ee —
}

Chambérsf Vincent L. Briccettj

  

 

 

 

. cena en
“ Chea ie Buick kp OLED
UNITED STATES DISTRICT COURT || Doc it !
SOUTHERN DISTRICT OF NEW YORK | DATE FILED. , J I 30 Joy H
wee wee ee cee eee een <= xX OTD IST Sn in inerereteen scorers are
UNITED STATES SECURITIES AND
EXCHANGE COMMISSION, :
Plaintiff, : ORDER
v. .
18 CV 11668 (VB)
VANIA MAY BELL, :
Defendant. :
ee ee ee ee ee ee ee eee eee xX

On August 13, 2019, the Court granted pro se defendant Vania May Bell’s motion to stay
this action pending resolution of a related criminal proceeding against her, United States v. Bell,
No. 19-cr-550-NSR (S.D.N.Y.). (Doc. #52). The Order required defendant to notify the Court
in writing of the status of her criminal proceeding every ninety days.

Defendant’s last status update was March 15, 2021. Accordingly, defendant’s next status
update was due June 15, 2021. Defendant has failed to provide this update.

In view of defendant’s pro se status, the Court sua sponte extends to August 20,
2021, defendant’s time to notify the Court of the status of her criminal proceeding.

Chambers will mail a copy-of this Order to defendant Vania May Bell at the address on
the docket.

Dated: July 30, 2021
White Plains, NY
SO ORDERED:

awd VR

Vincent L. Briccetti
United States District Judge

 
